Exhibit 99.4 Consolidated Financial Statements of TITAN TRADING ANALYTICS INC. (A Development Stage Company) October 31, 2008 and 2007 (expressed in Canadian dollars) Report of Independent Registered Chartered Accountants To the Shareholders of Titan Trading Analytics Inc. We have audited the consolidated balance sheets of Titan Trading Analytics Inc. as at October 31, 2008 and 2007, and the consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for each of the years in the three year period ended October 31, 2008 and for the cumulative amounts from November 1, 2001 (inception of development stage) to October 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at October 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three year period ended October 31, 2008 and for the cumulative amounts from November 1, 2001 (inception of development stage) to October 31, 2008 in accordance with Canadian generally accepted accounting principles. We have withdrawn our previous report dated February 20, 2008 and the financial statements have been restated as explained in Note 2. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. Edmonton, Alberta, Canada signed "Collins Barrow Edmonton LLP" February 24, 2009 Independent Registered Chartered Accountants Comments by Independent Registered Chartered Accountants for US Readers on Canada-United States of America Reporting Differences. The standards of the Public Company Accounting Oversight Board (United States) require the addition of an explanatory paragraph (following the opinion paragraph) when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note 1 to the consolidated financial statements.Although we conducted our audit in accordance with both Canadian generally accepted accounting standards and the standards of the Public Company Accounting Oversight Board (United States), our report to the shareholders dated February 24, 2009, is expressed in accordance with Canadian reporting standards which do not permit a reference to such events and conditions in the report of the independent registered Chartered Accountants when the events and conditions are adequately disclosed in the financial statements. Edmonton, Alberta, Canada signed "Collins Barrow Edmonton LLP" February 24, 2009 Independent Registered Chartered Accountants TABLE OF CONTENTS PAGE Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Financial Statements 5 - 28 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Balance Sheets As at October 31, 2008 and 2007 (expressed in Canadian dollars) 2008 2007 (Restated - see Note 2) ASSETS CURRENT Cash and cash equivalents $ 334,954 $ 18,664 Short-term investments (Note 4) 90,000 221,807 Due from related parties (Note 8) 30,000 Prepaid expenses and other 34,433 8,161 489,387 248,632 Due from related parties (Note 8) 28,754 Deposit 27,749 23,500 Restricted cash (Note 5) 240,391 Property and equipment (Note 6) 742,638 159,270 $ 1,528,919 $ 431,402 LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 8) $ 120,486 $ 332,624 Loans and advances (Note 7) 568,847 350,831 689,333 683,455 Commitments (Note 11) Going Concern (Note 1) SHAREHOLDERS’ EQUITY Share capital (Note 9) 11,707,655 8,795,045 Warrants (Note 9) 1,016,303 495,776 Contributed surplus (Note 9) 1,279,169 544,682 Deficit (13,163,541 ) (10,087,556 ) 839,586 (252,053 ) $ 1,528,919 $ 431,402 See accompanying notes Approved on behalf of the Board: “Kenneth W. Powell” “Robert F. Roddick” Signed Signed - 1 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Statements of Operations and Comprehensive Loss Years ended October 31, 2008, 2007 and 2006 (expressed in Canadian dollars) 2008 2007 2006 Cumulative from2002 (inception of development stage) (Restated - see Note 2) (Restated - see Note 2) EXPENSES Research and development (Note 8) $ 605,507 $ 1,299,820 $ 860,456 $ 3,555,444 General and administrative (Note 8) 1,996,631 1,169,507 820,450 5,547,352 Amortization 147,779 35,951 11,840 468,835 Bank charges and interest 7,500 39,769 29,138 83,620 Loss on short-term investment (Note 14b) 350,467 353,467 Loss (Gain) on foreign exchange (26,070 ) 42,566 (5,384 ) 14,097 Loss from operations 3,081,814 2,587,613 1,716,500 10,022,815 Interest and other income 5,829 7,975 14,386 Net loss and comprehensive loss (3,075,985 ) (2,579,638 ) (1,716,500 ) (10,008,429 ) LOSS PER SHARE – Basic (Note 15) $ (0.07 ) $ (0.07 ) $ (0.06 ) WEIGHTED AVERAGE NUMBER OF SHARES USED TO CALCULATE LOSS PER SHARE 44,032,360 35,838,813 27,306,799 See accompanying notes - 2 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Statements of Shareholders’ Equity Years ended October 31, 2008, 2007 and 2006 (expressed in Canadian dollars) Share Capital Warrants Contributed Surplus Deficit Total October 31, 2005 $ 5,293,505 $ 229,025 $ 222,894 $ (5,791,418 ) $ (45,994 ) Net loss (1,716,500 ) (1,716,500 ) Expired/forfeited warrants (58,274 ) 58,274 Private placement 1,060,253 324,706 1,384,959 Warrants exercised 363,920 (85,947 ) 277,973 Stock compensation expense 57,404 57,404 October 31, 2006 (Restated - see Note 2) 6,717,678 409,510 338,572 (7,507,918 ) (42,158 ) Net loss (2,579,638 ) (2,579,638 ) Expired/forfeited warrants (11,633 ) 11,633 Stock options exercised 78,904 (23,342 ) 55,562 Warrants exercised 884,171 (86,150 ) 798,021 Private placement 865,292 184,049 1,049,341 Shares issued 249,000 249,000 Stock compensation expense 217,819 217,819 October 31, 2007 (Restated - see Note 2) 8,795,045 495,776 544,682 (10,087,556 ) (252,053 ) Net loss (3,075,985 ) (3,075,985 ) Expired/forfeited warrants (200,550 ) 200,550 Stock options exercised 47,905 (14,405 ) 33,500 Warrants exercised 733,783 (129,017 ) 604,766 Private placement 2,168,586 812,430 2,981,016 Warrants modified (37,664 ) 37,664 Stock compensation expense 548,342 548,342 October 31, 2008 $ 11,707,655 $ 1,016,303 $ 1,279,169 $ (13,163,541 ) $ 839,586 See accompanying notes - 3 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Statements of Cash Flows Years ended October 31, 2008, 2007 and 2006 (expressed in Canadian dollars) 2008 2007 2006 Cumulative from 2002 (inception of development stage) OPERATING (Restated - see Note 2) (Restated - see Note 2) Net loss $ (3,075,985 ) $ (2,579,638 ) $ (1,716,500 ) $ (10,008,429 ) Adjustments for non-cash items Amortization 147,779 35,951 11,840 468,835 Research and development 249,000 62,735 574,235 Stock option expense 548,342 217,819 57,404 978,204 Loss on disposal of equipment 1,021 Net changes in non-cash working capital balances: Prepaid expenses and deposit (30,521 ) 47,158 (68,678 ) (56,436 ) Accounts payable and accruedliabilities (212,138 ) 50,843 114,080 87,780 (2,622,523 ) (1,978,867 ) (1,539,119 ) (7,954,790 ) INVESTING Due from related parties (58,754 ) (58,754 ) Loan receivable (62,735 ) Purchase of equipment (731,147 ) (132,786 ) (43,276 ) (933,524 ) Restricted cash (203,972 ) (203,972 ) Short-term investments 140,628 (237,326 ) (96,698 ) (853,245 ) (370,112 ) (43,276 ) (1,355,683 ) FINANCING Issue of common shares and warrants net of issue costs 3,619,282 1,902,925 1,662,932 8,536,077 Redemption of common shares (15,000 ) Loans and advances 131,836 136,794 116,848 686,645 3,751,118 2,039,719 1,779,780 9,207,722 EFFECT OF EXCHANGE RATE CHANGES 40,940 13,474 7,874 62,288 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 316,290 (295,786 ) 205,259 (40,463 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 18,664 314,450 109,191 375,417 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 334,954 $ 18,664 $ 314,450 $ 334,954 CASH USED IN OPERATING ACTIVITIES INCLUDES: Bank charges and interest $ 7,500 $ 39,769 $ 29,138 $ 83,620 See accompanying notes - 4 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Notes to Consolidated Financial Statements Years ended October 31, 2008 and 2007 (expressed in Canadian dollars) 1. NATURE OF OPERATIONS & GOING CONCERN Nature of Operations Titan Trading Analytics Inc. (“Titan” or the “Company”) was incorporated on November 30, 1993.The Company is a development stage company that focuses on developing financial software for market timing, trading analytics and automated trading execution. The Company has yet to establish profitable business operations and has remained in research and development mode since its incorporation.Since 2002 the Company has been developing an automated trading platform.Cumulative balances incurred in developing the automated trading platform since 2002 have been presented in the financial statements.The Company currently has two distinct trading products in its line-up, each of which is now beginning to establish a real-world track record to demonstrate its potential as a revenue source. Going concern The consolidated financial statements of Titan have been prepared on the basis of accounting principles applicable to a going concern, which assumes that the Company will be able to continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of business. Several adverse conditions cast substantial doubt on the validity of this assumption.
